     Case 4:20-cv-02451 Document 32 Filed on 08/24/20 in TXSD Page 1 of 21




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


MICHAEL MANOLOFF                      :
4411 Riley Way Lane                   :
Sugar Land, Texas 77479               :
                                      :
      and                             :
                                      :
MIKE C. MANOLOFF, PC                  :       Case No. 4:20-CV-02451
6600 Sands Point Drive                :
Houston, Texas 77074                  :
                                      :       JUDGE GEORGE C. HANKS, JR.
              Plaintiffs,             :
                                      :
       v.                             :
                                      :
Bank of America, N.A.                 :
100 North Tryon Street                :
Charlotte, North Carolina 28255       :       JURY TRIAL DEMANDED
                                      :
       and                            :
                                      :
Celtic Bank                           :
268 South State Street, Suite 300     :
Salt Lake City, Utah 84111            :
                                      :
      and                             :
                                      :
JP Morgan Chase Bank, N.A.            :
1111 Polaris Parkway                  :
Columbus, Ohio 43240                  :
                                      :
       and                            :
                                      :
Wells Fargo Bank, N.A.                :
101 North Phillips Avenue             :
Sioux Falls, South Dakota 57104       :
      and                             :
                                      :
Guaranty Bank & Trust                 :
100 West Arkansas Street              :
Mount Pleasant, Texas 75455           :
                                      :



                                          1
     Case 4:20-cv-02451 Document 32 Filed on 08/24/20 in TXSD Page 2 of 21




      and                             :
                                      :
Amegy Bank                            :
1717 West Loop South                  :
Houston, Texas 77027                  :
                                      :
      and                             :
                                      :
Spirit of Texas Bank                  :
625 University Drive                  :
College Station, Texas 77840          :
                                      :
      and                             :
                                      :
The Bancorp Bank                      :
409 Silverside Road #105              :
Wilmington, Delaware 19809            :
                                      :
      and                             :
                                      :
WebBank                               :
215 State Street, Suite 1000          :
Salt Lake City, Utah 84111            :
                                      :
      and                             :
                                      :
Zions Bancorporation, N.A.            :
One South Main Street                 :
Salt Lake City, Utah 84133            :
                                      :
      and                             :
                                      :
Allegiance Bank                       :
8727 Wes Sam Houston Parkway N.       :
Houston, Texas 77040                  :
                                      :
      and                             :
                                      :
Capital One, N.A.                     :
1680 Capital One Drive                :
McLean, Virginia 22102                :
                                      :
      and                             :
                                      :
                                      :
                                      :



                                          2
     Case 4:20-cv-02451 Document 32 Filed on 08/24/20 in TXSD Page 3 of 21




Ready Capital Corporation                      :
1140 Avenue of the Americas, 8th Floor         :
New York, New York 10036                       :
                                               :
       and                                     :
                                               :
ReadyCap Lending, LLC                          :
200 Connell Drive, Suite 400                   :
Berkeley Heights, New Jersey 07922             :
                                               :
       and                                     :
                                               :
Comerica Bank & Trust, N.A.                    :
101 North Main Street, Suite 100               :
Ann Arbor, Michigan 75201                      :
                                               :
               Defendants.                     :


        FIRST AMENDED CLASS ACTION COMPLAINT AND JURY DEMAND

       Now come Plaintiffs, Michael Manoloff and Mike C. Manoloff, P.C. (collectively

“Manoloff” or “Plaintiff Manoloff”), in their individual and representative capacity, and for their

Complaint against Defendants (collectively “Defendants”) hereby state the following:

                            INTRODUCTION &
             BACKGROUND TO THE PAYROLL PROTECTION PROGRAM

       1.      On March 25, 2020, in response to the outbreak of the coronavirus

(“COVID-19”), the federal government enacted emergency legislation to enable small businesses

to continue employing and paying their employees by creating the Payroll Protection Program

(“PPP”), which provides federally guaranteed loans to make payroll expenses for two months.

The PPP is contained within sections 1102 and 1106 of the Coronavirus Aid, Relief, and

Economic Security Act (“CARES Act”). To fund the PPP, Congress approved an initial $349

billion for the program.




                                                   3
     Case 4:20-cv-02451 Document 32 Filed on 08/24/20 in TXSD Page 4 of 21




       2.      On April 24, 2020, the federal government added an additional $310 billion to the

PPP through the Paycheck Protection Program and Health Care Enhancement Act.

       3.      The PPP is a temporary program under the Small Business Administration’s

(“SBA”) 7(a) Loan Program. The PPP permits the SBA to guarantee 100 percent of 7(a) loans

and provides forgiveness of up to the full principal amount of any qualifying loan. Small

business owners apply for a PPP loan through existing SBA-approved lenders (“Lenders”) or

through any federally insured deposit institution. The PPP also delegates authority to Lenders to

provide relief expeditiously.

       4.      The CARES Act provides that the Administrator of the SBA “shall reimburse a

lender” for processing the loans. 15 U.S.C. § 636(a)(36)(P)(i). This reimbursement shall be

made not later than five days after the disbursement of the PPP loan. Id. at § 636(a)(36)(P)(iii).

       5.      Lenders are to be reimbursed the following amounts per loan: Five percent (5%)

for loans of not more than $350,000; three percent (3%) for loans of more than $350,000 and less

than $2 million; and one percent (1%) for loans of at least $2 million. Id. at § 636(a)(36)(P)(i).

       6.      The CARES Act also authorizes the payment of a fee to “agents” who assist

eligible recipients in preparing their PPP loan application in an amount that is not in excess of

the limits established by the Administrator. Id. at § 636(a)(36)(P)(ii).

       7.      On April 15, 2020, the Administrator issued the Interim Final Rule (the “Rule”)

regarding the PPP loans. Business Loan Program Temporary Changes; Paycheck Protection

Program, 85 Fed. Reg. 20,811 (Apr. 15, 2020) (to be codified at 13 C.F.R. pt. 120). The Rule

provides that agent fees “will be paid by the Lender out of the fees the Lender receives from

SBA.” Id. at 20,816 (emphasis added). The Rule also specifically provides that agents “may not

collect fees from the borrower or be paid out of the PPP loan proceeds.” Id. Thus, per the




                                                 4
     Case 4:20-cv-02451 Document 32 Filed on 08/24/20 in TXSD Page 5 of 21




combined effect of the CARES Act and the Rule, agents who assist applicants in preparing their

PPP loan can only be paid, and must be paid, a fee by the Lender out of the fees that the Lender

itself receives for processing the PPP loans.

       8.      Under the Rule, the total amount that an agent shall receive from the Lender “for

assistance in preparing an application for a PPP loan” is as follows: Up to one percent (1%) for

loans of not more than $350,000; a half of a percent (.5%) for loans of more than $350,000 and

less than $2 million; and a quarter of a percent (.25%) for loans of at least $2 million. Id.

       9.      Despite these clear instructions that Lenders are to pay the agent fees—and

despite requests by the agents to the Lenders to be paid their fees—Defendant Lenders have

unlawfully withheld those fees from the agents and have instead kept the funds intended for the

agents for themselves.

       10.     Defendant Lenders have no legal authority under the CARES Act to deny the

agents’ fees due and owing to them by the CARES Act and the Rule.

       11.     Plaintiffs bring this action, on behalf of themselves and all others similarly

situated, against Defendant Lenders for violations of the CARES Act, the SBA’s 7(A) loan

program, 15 U.S.C. § 636(a), and 13 C.F.R. part 120, and for unjust enrichment. conversion, and

money had and received under Texas law.

                                         JURISDICTION

       12.     This Court has jurisdiction over Plaintiffs’ claims under 28 U.S.C. § 1331 because

this action arises under the laws of the United States.

       13.     This Court also has jurisdiction under the Class Action Fairness Act, 28 U.S.C.

§ 1332(d), because this is a class action in which (1) the claims of the proposed Class exceed




                                                  5
     Case 4:20-cv-02451 Document 32 Filed on 08/24/20 in TXSD Page 6 of 21




$5,000,000; (2) at least one member of the class of Plaintiffs is a citizen of a State different from

at least one Defendant; and (3) the proposed Plaintiff Class consists of more than 100 members.

       14.        This Court has supplemental jurisdiction under 28 U.S. § 1367(a) over the

state-law claims, as all claims relate to the same case and controversy.

       15.        This Court has personal jurisdiction over Defendants because Defendants do

business in this District and a substantial number of the events giving rise to the claims took

place in Texas.

       16.        A substantial part of the events or acts giving rise to the claims herein occurred

within this District; and therefore, venue is appropriate in this District pursuant to 28 U.S.C.

§ 1391(b)(2).

                                              PARTIES

       17.        Plaintiff Michael Manoloff is a certified public accountant who resides at 4411

Riley Way Lane, Sugar Land, Texas.

       18.        Plaintiff Mike C. Manoloff, PC, is an active professional corporation incorporated

in the State of Texas and authorized to conduct business in Texas.

       19.        Defendant Bank of America, N.A. (“Bank of America”) is a national bank with its

main office in Charlotte, North Carolina. Bank of America conducts substantial business in the

State of Texas.

       20.        Defendant Celtic Bank (“Celtic”) is a state-chartered bank with its main office in

Salt Lake City, Utah. Celtic conducts substantial business in the State of Texas.

       21.        Defendant JP Morgan Chase Bank, N.A. (“Chase”) is a national bank with its

main office in Columbus, Ohio. Chase conducts substantial business in the State of Texas.




                                                  6
     Case 4:20-cv-02451 Document 32 Filed on 08/24/20 in TXSD Page 7 of 21




         22.   Defendant Wells Fargo Bank, N.A. (“Wells Fargo”) is a national bank with its

main office in Sioux Falls, South Dakota. Wells Fargo conducts substantial business in the State

of Texas.

         23.   Defendant Guaranty Bank & Trust (“Guaranty Bank”) is a bank with its main

office in Mount Pleasant, Texas.

         24.   Defendant Amegy Bank (“Amegy”) is a bank with its main office in Houston,

Texas.

         25.   Defendant Spirit of Texas Bank (“Spirit of Texas”) is a bank with its main office

in College Station, Texas.

         26.   Defendant The Bancorp Bank (“Bancorp”) is a bank with its main office in

Wilmington, Delaware. Bancorp conducts substantial business in the State of Texas.

         27.   Defendant WebBank, Inc. (“WebBank”) is a state-chartered bank with its main

office in Salt Lake City, Utah. WebBank conducts substantial business in the State of Texas.

         28.   Defendant Zions Bancorporation, N.A. (“Zions”) is a national bank with its main

office in Salt Lake City, Utah. Zions conducts substantial business in the State of Texas.

         29.   Defendant Allegiance Bank (“Allegiance”) is a community bank with its main

office in Houston, Texas.

         30.   Defendant Capital One, N.A. (“Capital One”) is a national bank with its main

office in McLean, Virginia. Capital One conducts substantial business in the State of Texas.

         31.   Defendant Ready Capital Corporation (“Ready Capital”) is a corporation

incorporated in the State of Maryland with its principal place of business in New York, New

York. Ready Capital conducts substantial business in the State of Texas.




                                                7
     Case 4:20-cv-02451 Document 32 Filed on 08/24/20 in TXSD Page 8 of 21




         32.   Defendant ReadyCap Lending, LLC (“ReadyCap”) is a limited liability company

organized in the State of New Jersey. ReadyCap conducts substantial business in the State of

Texas.

         33.   Defendant Comerica Bank & Trust, N.A. (“Comerica”) is a national bank with its

main office in Ann Arbor, Michigan. Comerica conducts substantial business in the State of

Texas.

                                             FACTS

         34.   Plaintiff Manoloff owns Mike C. Manoloff, PC, an accounting firm with its

principal place of business in Houston, Texas.

         35.   Between March 2020 and May 2020, Plaintiff Manoloff prepared and submitted

PPP loan applications on behalf of small businesses.

         36.   Of the loans he prepared, the Lenders and SBA approved fifty-one (51) loans,

which ranged from $2,500 to $458,460. The small businesses received their loan proceeds

between April 2020 and June 2020.

         37.   Plaintiff Manoloff submitted requests for agent fees to the Defendants.

         38.   Plaintiff Manoloff has not received the agent fees from any of the Defendant

Lenders.

         39.   In order to prepare and submit the loan applications, Plaintiff Manoloff spent

numerous hours reviewing the CARES Act and PPP loan provisions and preparing and

submitting applications.

         40.   As part of the application process, Plaintiff Manoloff assisted each of the

applicants in gathering and analyzing documents, making the necessary calculations, and

preparing and submitting the applications.




                                                 8
     Case 4:20-cv-02451 Document 32 Filed on 08/24/20 in TXSD Page 9 of 21




        41.     During the time that Plaintiff Manoloff was preparing and submitting PPP

applications, he did not and could not pursue other non-PPP business for which he could have

billed those clients.

        42.     Under 13 C.F.R. 103.1(a), an agent “means an authorized representative including

an attorney, accountant, consultant, packager, Lender service provider, or any other individual or

entity representing an Applicant or Participant by conducting business with SBA.” Conducting

Business with the SBA includes preparing and submitting an application for financial assistance

of any kind on behalf of an applicant. Id. at 103.1(b).

        43.     Under the Code, a “packager” is a person “who prepares the Applicant’s

application for financial assistance and is employed and compensated by the Applicant.” Id.

at 103.1(A)(2).

        44.     Based on these Code provisions, the U.S. Department of the Treasury provided

guidance to Lenders through its “Paycheck Protection Program (PPP) Information Sheet—

Lenders,” (“Information Sheet”), a copy of which is attached as Exhibit A.1 With regard to

agents, the Treasury Department’s Information Sheet stated the following: “An agent is an

authorized representative and can be:

                •   An attorney;
                •   An accountant;
                •   A consultant;
                •   Someone who prepares an applicant’s application for financial assistance and
                    is employed and compensated by the applicant;
                •   Someone who assists a lender with originating, disbursing, servicing,
                    liquidating, or litigating SBA loans;
                •   A loan broker; or
                •   Any other individual or entity representing an applicant by conducting
                    business with the SBA.”

1
 The Information Sheet is available at
https://home.treasury.gov/system/files/136/PPP%20Lender%20Information%20Fact%20Sheet.p
df.

                                                 9
    Case 4:20-cv-02451 Document 32 Filed on 08/24/20 in TXSD Page 10 of 21




       45.     The Treasury Department’s Information Sheet also stated that “Agent fees will be

paid out of Lender fees. The Lender will pay the agent.” See Ex. A. (emphasis added).

       46.     Pursuant to 13 C.F.R. 103.1 and the Treasury Department’s guidance, Plaintiff is

an agent for the small businesses applicants when they prepared and submitted the small

businesses’ PPP loan applications.

       47.     Despite the requirements in the Rule and the Treasury Department’s guidance that

the Lender must pay the agent fees out of the fees that the Lender receives from the SBA,

Defendants have failed and/or refused and continue to refuse to pay Plaintiff Manoloff his

authorized agent fees. Furthermore, based on information and belief, Defendants have refused

and continue to refuse to pay any agents the authorized agent fees.

       48.     Nothing in the CARES Act, 13 C.F.R. part 120, or the Rule allows the Lenders to

withhold agent fees from agents, and instead, simply keep the fees to enrich themselves. To the

contrary, Defendants are required under the CARES Act and the Rule to pay agents as specified

in the Act and Rule.

       49.     The purpose and motivation behind Defendants’ practices are readily apparent.

By refusing to pay agent fees to the actual agents, Defendants kept tens of millions of dollars for

themselves, to which they are not entitled, and thus, deprived Plaintiffs of their property.

       50.     Defendants’ actions violate the Rule, which provides that agent fees “will be paid

by the Lender.” Indeed, the SBA has specifically provided that an agent “may not collect fees

from the borrower or be paid out of the PPP loan proceeds.” Thus, if Defendant Lenders are

permitted to withhold the amount due to agents, including Plaintiff Manoloff, then the agents

cannot and will not be compensated for the hours spent assisting small businesses. Such a result




                                                 10
    Case 4:20-cv-02451 Document 32 Filed on 08/24/20 in TXSD Page 11 of 21




would be inconsistent with the very purpose of the CARES Act, which specifically provided that

agents will obtain fees for assisting small businesses in applying for PPP loans.

       51.     Nationally, as of July 10, 2020, the SBA had approved 4,907,655 PPP loans for a

total disbursement of $517,417,286,175. Of this amount, $226,474,015,480 was for loans under

$350,000; $186,389,866,874 was for loans between $350,000 and $2 million; and,

$104,553,403,819 was for loans above $2 million.2

       52.     The potential withheld agent fees for all loans under $350,000 is

$2,264,740,154.80. The potential withheld agent fees for all loans between $350,000 and $2

million is $931,949,334.37. And the potential withheld agent fees for all loans over $2 million is

$261,383,509.55.

       53.     Thus, upon information and belief, on a nationwide basis, Lenders, including

Defendant Lenders, may have withheld upwards of over $3.4 billion from authorized agents,

many of whom are themselves part of small businesses, and who remain uncompensated for the

time they spent helping other small businesses apply for PPP loans.

       54.     As of July 10, 2020, the SBA has approved 391,472 PPP loans in Texas, for a

total disbursement of $40,722,020,170. See Ex. B.

       55.     Based on the authorized percentages for agent fees, the potential withheld agent

fees for Texas PPP loans is between $101 million and $407 million.

       56.     As a result of Defendants’ conduct, Plaintiff Manoloff has suffered financial

harm, wrongfully lost the opportunity to collect compensation, and generally lost economic

opportunities to conduct business.



2
 These figures were obtained from the SBA’s website. A copy of the document is attached as
Exhibit B, and is available at https://www.sba.gov/sites/default/files/2020-07/PPP_Report%20-
%202020-07-1945-508.pdf

                                                11
      Case 4:20-cv-02451 Document 32 Filed on 08/24/20 in TXSD Page 12 of 21




        57.      Defendants and other Lenders should not be permitted to keep millions and

perhaps billions of dollars for work that was performed by others who expected payment from

the Lenders under the CARES Act as specified by the SBA.

                                CLASS ACTION ALLEGATIONS

        58.      Plaintiffs incorporate each and every allegation contained in the preceding

paragraphs by reference as if fully set forth herein.

        59.      Plaintiffs, in accordance with Rule 23(b) of the Federal Rules of Civil Procedure,

bring this action on behalf of themselves and as members of the Class defined below.

        60.      Plaintiffs seek to represent a nationwide Class comprised of all individuals and

entities who

              a. are an agent under 13 C.F.R. 103.1;

              b. prepared and/or submitted approved loan applications on behalf of small

                 businesses under the PPP between March 25, 2020, and June 30, 2020;

              c. submitted a request for payment of the authorized agent fees to Defendant

                 Lenders or were simply not paid at all for the fees due and owing to them under

                 the CARES Act, 13 C.F.R. part 120, and/or the Interim Final Rule; and

              d. have been denied their agent fee from Defendants.

        61.      To the extent that a nationwide Class is not certified and in the alternative,

Plaintiffs seek to represent a statewide Class comprised of all individuals and entities in Texas

who

              a. are an agent under 13 C.F.R. 103.1;

              b. prepared and/or submitted approved loan applications on behalf of small

                 businesses under the PPP between March 25, 2020, and June 30, 2020;




                                                 12
    Case 4:20-cv-02451 Document 32 Filed on 08/24/20 in TXSD Page 13 of 21




             c. submitted a request for payment of the authorized agent fees to Defendant

                 Lenders or were simply not paid at all for the fees due and owing to them under

                 the CARES Act, 13 C.F.R. part 120, and/or the Interim Final Rule; and

             d. have been denied their agent fee from Defendants.

       62.       The following are excluded from the Class and/or Subclass: (a) any Judge or

Magistrate presiding over this action and members of their families; (b) the officers, directors, or

employees of Defendants; and (c) all persons who properly execute and file a timely request for

exclusion from the Class.

       63.       The Class and/or Subclass is so numerous that joinder of all members is

impracticable.

       64.       There are questions of law and fact common to the Class and/or Subclass. These

common questions include, but are not limited to, whether Defendants wrongful withheld agent

fees from authorized representatives in violation of federal and state law.

       65.       The claims of Plaintiffs, which arise out of Defendants’ withholding of agent fees

to authorized representatives of PPP loan applicants, are typical of the claims of the Class and/or

Subclass members. Likewise, Defendants’ defenses to Plaintiffs’ claims would be typical of the

defenses to the Class and/or Subclass claims.

       66.       Plaintiffs will fairly and adequately represent and protect the interest of the Class

and/or Subclass. Plaintiffs are articulate and knowledgeable about their claims and fully able to

describe them. There are no conflicts of interest between Plaintiffs with respect to the interests

of the Class and/or Subclass members. Plaintiffs, like the Class and/or Subclass members, have

suffered financial loss as a result of Defendants’ acts.        Plaintiffs have sufficient financial




                                                  13
    Case 4:20-cv-02451 Document 32 Filed on 08/24/20 in TXSD Page 14 of 21




resources to litigate this case and further the interests of the Class and/or Subclass without

compromising them.

       67.     Counsel for Plaintiffs are well-suited to represent their interests and the interests

of the Class and/or Subclass at large. Counsel includes Fields Alexander (Beck Redden LLP)

and James E. Arnold, Damion M. Clifford, Gerhardt A. Gosnell II, and Tiffany L. Carwile

(Arnold & Clifford, LLP). The combined experience and areas of professional concentration of

these attorneys are well-suited to representation of the interests of the Class and/or Subclass. All

these lawyers practice complex civil litigation and are experienced in class action litigation.

       68.     Class certification is appropriate pursuant to Rule 23(b)(1) of the Federal Rules of

Civil Procedure. Prosecuting separate actions would create a risk of adjudications with respect

to individual Class and/or Subclass members that, as a practical matter, would be dispositive of

the interests of the other members not parties to the individual adjudications or would

substantially impair or impede their ability to protect their interests.

       69.     Class certification is appropriate under Rule 23(b)(2) of the Federal Rules of Civil

Procedure. Defendants will continue to commit the alleged violations, and the members of the

Class and/or Subclass will continue to be unfairly denied compensation to which they are entitled

to under the PPP and the CARES Act. Defendants have acted and refused to act on grounds that

apply generally to the Class and/or Subclass so that final injunctive relief and corresponding

declaratory relief is appropriate respecting the Class and/or Subclass as a whole.

       70.     Class certification is appropriate under Rule 23(b)(3) of the Federal Rules of Civil

Procedure. The questions of law or fact common to the members of the Class and/or Subclass,

described above, predominate over any questions affecting only individual members.




                                                  14
    Case 4:20-cv-02451 Document 32 Filed on 08/24/20 in TXSD Page 15 of 21




       71.     This Court is an appropriate forum for the litigation of the Class and/or the

Subclass claims.

                                             Count I
                                  Violations of the CARES Act
                                    (Against All Defendants)

       72.     Plaintiffs incorporate each and every allegation contained in the preceding

paragraphs by reference as if fully set forth herein.

       73.     The CARES Act provides a stimulus package in response to the COVID-19

pandemic and includes the PPP, which provides assistance to small businesses seeking to

maintain payroll and other authorized expenses.

       74.     There is an implied cause of action arising under the CARES Act.

       75.     The CARES Act, along with the SBA’s Rule on the PPP, provides for the

payment of agent fees to authorized representatives who assisted PPP loan applicants with their

loan applications.

       76.     In flagrant disregard for the law, Defendants have failed and/or refused to pay the

agent fees to the Borrowers’ authorized representatives, and instead, kept the fees to enrich

themselves.

       77.     Plaintiffs and the Class and/or the Subclass members are agents under the

regulatory provisions for the PPP loan applicants and they are entitled to payment from the

Lenders as set forth in the CARES Act and the Rule.

       78.     Nevertheless, Defendants refused to pay Plaintiffs and the Class and/or the

Subclass members the authorized agent fees.




                                                 15
    Case 4:20-cv-02451 Document 32 Filed on 08/24/20 in TXSD Page 16 of 21




       79.     As a direct and proximate result of Defendants’ failure and/or refusal to comply

with the CARES Act and the Rule, Plaintiffs and the Class and/or the Subclass members have

suffered damages in excess of $5 million.

                                           Count II
                Violations of the SBA’s 7(a) Loan Program, 15 U.S.C. § 636(a)
                                   (Against All Defendants)

       80.     Plaintiffs incorporate each and every allegation contained in the preceding

paragraphs by reference as if fully set forth herein.

       81.     The PPP is part of the SBA’s 7(a) loan program, which is designed to assist small

businesses to obtain financing.

       82.     There is an implied cause of action arising under the SBA’s 7(a) loan program as

applied through the CARES Act.

       83.     The Rule on the PPP provides for the payment of agent fees to authorized

representatives who assisted PPP loan applicants with their loan applications.

       84.     In flagrant disregard for the law, Defendants have failed and/or refused to pay

agent fees to Plaintiffs and the other Class and/or Subclass members, and instead, have kept the

fees to enrich themselves.

       85.     As a direct and proximate result of Defendants’ wrongful actions, Plaintiffs and

the Class and/or the Subclass members have suffered damages in excess of $5 million.

                                            Count III
                                           Conversion
                                     (Against All Defendants)

       86.     Plaintiffs incorporate each and every allegation contained in the preceding

paragraphs by reference as if fully set forth herein.




                                                 16
    Case 4:20-cv-02451 Document 32 Filed on 08/24/20 in TXSD Page 17 of 21




        87.      Plaintiffs and the Class and/or Subclass members have an ownership and

entitlement to possession of the agent fees due and owing to them under the CARES Act, 13

C.F.R. part 120, and/or the Rule.

        88.      Defendants have unlawfully and without authorization exercised control over

Plaintiffs and the Class and/or Subclass members’ property, specifically their agent fees.

        89.      Defendants’ continued exercise of control over Plaintiffs and the Class and/or

Subclass members’ agent fees is to the exclusion of and inconsistent with their right of

ownership to those same agent fees.

        90.      Plaintiffs and the Class and/or Subclass members have demanded that Defendants

pay the agent fees due and owing to them under the CARES Act, 13 C.F.R. part 120, and/or the

Rule.

        91.      Despite requests by Plaintiffs and the Class and/or Subclass members, Defendants

have failed and/or refused to pay the agent fees and instead, have wrongfully kept the agent fees

for their own personal gain.

        92.      Defendants’ actions were intentional, willful, reckless, and were committed with

actual malice.

        93.      As a direct and proximate result of Defendants’ conduct, Plaintiffs and the Class

and/or the Subclass members have suffered damages in excess of $5 million.

                                           Count IV
                                    Money Had and Received
                                    (Against All Defendants)

        94.      Plaintiffs incorporate each and every allegation contained in the preceding

paragraphs by reference as if fully set forth herein.

        95.      Defendant Lenders obtained money from the SBA in relation to the PPP loans.




                                                 17
    Case 4:20-cv-02451 Document 32 Filed on 08/24/20 in TXSD Page 18 of 21




       96.     Pursuant to the CARES Act, 13 C.F.R. part 120, and the Rule, part of that money

rightfully belongs to Plaintiffs and the Class and/or the Subclass members.

       97.     Justice, equity, and good conscious require Defendant Lenders to remit to

Plaintiffs, the Class, and/or the Subclass members the portion of those funds that belong to

Plaintiffs, the Class, and/or the Subclass, specifically, their agent fees as defined by the CARES

Act and the Rule.

       98.     As a direct and proximate result of Defendants’ conduct, Plaintiffs and the Class

and/or the Subclass members have suffered damages in excess of $5 million.

                                             Count V
                                       Unjust Enrichment
                                     (Against All Defendants)

       99.     Plaintiffs incorporate each and every allegation contained in the preceding

paragraphs by reference as if fully set forth herein.

       100.    Plaintiffs, the Class, and/or the Subclass members further state that Defendants

have been unjustly enriched at Plaintiffs, the Class, and/or the Subclass members’ expense, as

Plaintiffs, the Class, and/or the Subclass members worked to prepare and/or submit PPP loan

applications on behalf of small businesses, all in reliance upon the requirement that Defendants

would remit to Plaintiffs, the Class, and/or the Subclass members the agent fees authorized by

the CARES Act and the Rule.

       101.    Defendants were aware that Plaintiffs, the Class, and/or the Subclass members

were conferring a benefit upon them by preparing PPP loan application for small businesses that

participated in the small business loan program under the CARES Act.

       102.    Defendants have taken an undue advantage of Plaintiffs, the Class, and/or the

Subclass members’ work in preparing and submitting the PPP loan applications.




                                                 18
    Case 4:20-cv-02451 Document 32 Filed on 08/24/20 in TXSD Page 19 of 21




          103.   Defendants received fees from the SBA; a portion of which belongs to Plaintiffs,

the Class, and/or the Subclass members under the CARES Act and the Rule. Defendants’

continued retention of the agent fees due and owing to Plaintiffs, the Class, and/or the Subclass

members is unjust and unconscionable.

          104.   As a direct and proximate result of Defendants’ actions, Plaintiffs, the Class,

and/or the Subclass members have suffered damages in excess of $5 million.

                                          Prayer for Relief

          Wherefore, Plaintiffs, the Class, and/or the Subclass pray as follows:

          A.     Certify this action as a class action, pursuant to Rule 23 of the Federal Rules of

Civil Procedure, designate Plaintiffs as the Class and/or Subclass representative, and counsel for

Plaintiffs as Class and/or Subclass Counsel;

          B.     Direct Defendants to make available to Plaintiffs, the Class, and/or the Subclass

all of the rights and benefits under the CARES Act and its regulations;

          C.     Award damages, including compensatory, exemplary, punitive, and statutory

damages, to Plaintiffs, the Class, and/or the Subclass in an amount to be determined at trial, for

the acts complained of herein;

          D.     Award Plaintiffs, the Class, and/or the Subclass their expenses and costs of suit,

including reasonable attorneys’ fees to the extent provided by law;

          E.     Award Plaintiffs, the Class, and/or the Subclass pre-judgment and post-judgment

interest at the highest legal rate to the extent provided by law; and

          F.     Grant all other and further relief to which Plaintiffs, the Class, and/or the Subclass

are entitled by law or in equity as may be determined by the Court to be just, equitable, and

proper.




                                                  19
Case 4:20-cv-02451 Document 32 Filed on 08/24/20 in TXSD Page 20 of 21




                                               Respectfully submitted,

                                               /s/ James E. Arnold
                                               James E. Arnold            (OH Bar No. 0037712)
                                               Damion M. Clifford         (OH Bar No. 0077777)
                                               Gerhardt A. Gosnell II     (OH Bar No. 0064919)
                                               Tiffany L. Carwile         (OH Bar No. 0082522)

                                               ARNOLD & CLIFFORD LLP
                                               115 W. Main St., 4th Floor
                                               Columbus, Ohio 43215
                                               Ph:    (614) 460-1600
                                               Email: jarnold@arnlaw.com
                                                      dclifford@arnlaw.com
                                                      ggosnell@arnlaw.com
                                                      tcarwile@arnlaw.com


                                               BECK REDDEN LLP
                                               Fields Alexander
                                               Texas Bar No. 00783528
                                               Federal Bar No. 16427
                                               Patrick Redmon
                                               Texas Bar No. 24110258
                                               Federal Bar No. 3367321
                                               falexander@beckredden.com
                                               predmon@backredden.com
                                               1221 McKinney Street, Suite 4500
                                               Houston, TX 77010
                                               Telephone: (713) 951-3700
                                               Fax: (713) 951-3720

                                               Counsel for Plaintiffs



                                    JURY DEMAND

  Plaintiffs hereby demand a trial by jury as to all issues so triable.


                                              /s/ James E. Arnold
                                             James E. Arnold




                                            20
    Case 4:20-cv-02451 Document 32 Filed on 08/24/20 in TXSD Page 21 of 21




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on August 24, 2020 a true and accurate copy of

Plaintiffs’ First Amended Complaint was filed with the Court using the Clerk of Court’s

electronic filing system, which will send notice of this filing to all parties that have entered an

appearance in this matter.



                                                 /s/ James E. Arnold
                                                 James E. Arnold




                                                21
